DETAILED ACTION
 				     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  					Election/Restrictions
Applicant's election with traverse of the invention elected in the reply filed on 8-9-2021 is acknowledged.  The traversal is on the ground(s) that the subcombinations are not distinct if they overlap in scope, namely because claim 10 depends from claim 9.  This is not found persuasive because having a claim simply depend on another claim does not necessitate that the contents of the claims overlap in scope, this only shows dependence, as detailed in the election 6-21-2021, additionally it was shown in that election that at least one of the subcombinations may be separately used. Highlighting, that relevant limitation of claim 10 is understood to be a product by process limitation, such that claim 10 requires all the structural provisions of a crucible as required by the recitations found in claims 9 but does not require the exact process of claim 9.The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-2, 6-8, 11-13, 16-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dehkordi et al. (US-2019/0,078,231, hereinafter Dehkordi)Regarding claim 1, 	
A method for forming a unitized crucible assembly for holding a melt of silicon for forming a silicon ingot by the Czochralski method, the method comprising: 
providing a crucible mold, 
the mold having a channel network comprising: 
a bottom channel; 
an outer sidewall channel that extends from the bottom channel; 
a central weir channel that extends from the bottom channel; and 
an inner weir channel that extends from the bottom channel, 
the central weir channel being disposed between the outer sidewall channel and the inner weir channel; 
introducing a slip slurry into the channel network to fill the bottom channel, outer sidewall channel, central weir channel, and inner weir channel with the slip slurry, 
the slip slurry comprising silica and a liquid carrier; 
removing at least a portion of the liquid carrier from the channel network to form a green body; 
separating the green body from the crucible mold; and  2028744-5149 191012.1 
sintering the green body to dry and densify the green body to form the unitized crucible assembly.
Dehkordi teaches the following:
(Abstract) teaches a crucible assembly for growing a crystal ingot using a Czochralski process includes an outer crucible and an inner crucible. Highlighting, ([0051]) teaches how crucibles are disposed within one another. Noting, that the case law for making integral may be recited regarding any perceived discrepancies regarding the unitization of the crucible assembly. Accordingly, In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214 The use of a one piece construction instead of the structure disclosed in the prior art would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral. Dehkordi discloses the claimed invention except for making the crucible a unitary body construction.  It would have been obvious to one of ordinary skill in the art at the time the invention to fabricate the crucible a unitary body construction, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art. One would have been motivated to fabricate the crucible a unitary body construction in order to eliminate the need for certain design consideration, such as a ridge or depression or an additional step of applying silica nanoparticles (adhesive), ([0051]).

    PNG
    media_image1.png
    330
    528
    media_image1.png
    Greyscale
– f.) While Dehkordi does not teach a mold with the specific shape as claimed. Dehkordi does teach a crucible with that specific shape as claimed and molding techniques. Namely, as depicted in (Fig. 8 & 9), multiple concentric crucibles are utilized to give the structure as depicting in the instant applications (Fig. 1). Highlighting the extreme similarly between (Fig. 8) and instant applications (Fig. 4). Accordingly, the following mapping best represents the inner weir and central weir. Emphasizing, that the central weir channel is found between the outer sidewall channel and the inner weir channel. Highlighting, that the case law for substantially identical process and structure may be recited. It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977). Accordingly, it would have been obvious to one of ordinary skill in the art that the mold would have had a bottom channel, an outer wall channel, a central weir channel and an inner weir channel in order to allow for the formation of a crucible with the desired shape taught by Dehkordi.
([0029]) teaches that the crucible is suitably a slip cast crucible, but may be another type of cast crucible. Noting, that the formed crucible that is being described in this paragraph is not the same thing as a mold for forming a crucible. However, the process of slip casting the crucible is itself understood to comprise ([0029]) casting processes suitable for forming cast crucibles generally include pouring a liquid or semi-liquid compound into a mold.
([0029]) Slip casting includes the use of aqueous slurry of ceramic powder, e.g., silica, known as slip. The ceramic powder may be mixed with dispersing agents, binders, water, and/or other components. The slip and/or slip mixture, e.g., slurry, is poured into a mold. For example, the mold is suitably made of plaster of Paris, e.g., CaSO4:2H2
, j.) & k.) ([0029]) teaches that the slip and/or slip mixture, e.g., slurry, is poured into a mold. For example, the mold is suitably made of plaster of Paris, e.g., CaSO4:2H2O.  The water from the slurry begins to move out by capillary action (or with the help of vacuum drying), and a mass builds along the mold wall. When the desired thickness of the dried mass is reached, the rest of the slurry is poured out of the mold. The green ceramic is then removed from the mold, dried, and fired. The firing process includes sintering, or fusing in the case of silica, at high temperature. The end product is opaque at room temperature but can be transparent depending on the sintering condition and temperature. . As such, the liquid carrier (water) is understood to be removed during the slip casting process via the mold wall porosity.
Regarding claim 2 & 13, 	
Wherein the mold comprises a porous body and draws the liquid carrier into the mold by capillary action.
Dehkordi teaches the following:
([0029]) teaches that the slip and/or slip mixture, e.g., slurry, is poured into a mold. For example, the mold is suitably made of plaster of Paris, e.g., CaSO4:2H2O.  The water from the slurry begins to move out by capillary action (or with the help of vacuum drying), and a mass builds along the mold wall.
Regarding claim 6 & 16, 	
Wherein the bottom channel, outer sidewall channel, central weir channel and inner weir channel are each fluidly connected to each other
Dehkordi teaches the following:
([0029]) teaches that the crucible is suitably a slip cast crucible, but may be another type of cast crucible. Noting, that the formed crucible that is being described in this paragraph is not the same thing as a mold for forming a crucible. However, the process of slip casting the crucible is itself understood to comprise ([0029]) casting processes suitable for forming cast crucibles generally include pouring a liquid or semi-liquid compound into a mold. As such, the structure is fluidly connected to each other in order to form a unitary product.
Regarding claim 7 & 17, 	
Wherein the bottom channel is rounded and the unitized crucible assembly is transparent and includes a single layer bottom.
Dehkordi teaches the following:
([0029]) teaches that the green ceramic is then removed from the mold, dried, and fired. The firing process includes sintering, or fusing in the case of silica, at high temperature. The end product is opaque at room temperature but can be transparent depending on the sintering condition and temperature. As depicted in (Fig. 8), each crucible produced is comprised of a single layer bottom, adding that all concentric crucibles ultimately lie upon the outer most crucible (which 
Regarding claim 8 & 18, 	
Wherein the unitized crucible assembly comprises: 
a bottom; 
an outer sidewall that extends upward from the bottom;  2128744-5149 191012.1 
a central weir that extends upward from the bottom; and 
an inner weir that extends upward from the bottom, 
the central weir being disposed between the outer sidewall and the inner weir
Dehkordi teaches the following:
(Fig. 8) shows the inner crucible to comprise a rounded bottom.
(Fig. 8) shows a concentric outer crucible to have a sidewall that extends upward from the bottom.
, d.) & e.) As detailed in the mapping above for rejection of claim 1, the disclosure of multiple concentric crucibles is known. Accordingly, following the multiple concentric crucible pattern comprises both the central weir and inner weir portions, with both found to be extending upward from the bottom (inner crucible). Highlighting, the mapping (in claim 1) shows the central weir being disposed between the outer sidewall and the inner weir.
Regarding claim 11 & 20,
Wherein the slip slurry and/or mold are selected to form a unitized crucible assembly having a concentration of calcium of less than about 1 ppmw, 
a concentration of sodium of less than about 0.5 ppmw, 
a concentration of potassium of less than about 0.5 ppmw, 
a concentration of lithium of less than about 0.5 ppmw, and 
a concentration of iron of less than about 0.5 ppmw.
Dehkordi teaches the following:
([0034]) teaches that the outer crucible 110 has 20 parts per million, by weight, or less of impurities. With ([0035]) going on to state 20 ppmw Ca.
 ([0035]) teaching 10 ppmw Na.
([0035]) teaching 15 ppmw K.
([0035]) teaching 10 ppmw Li.
([0035]) teaching 20 ppmw Fe. Accordingly, ([0034]) teaches that impurities, such as aluminum, have a significant impact on low-injection minority carrier lifetime in crystals and lower the efficiency of solar cells made from the crystals. A high purity cast outer crucible 110 reduces impurities and results in more efficient solar cells. As such, impurities are understood to be an undesirable addition due to their impact on the purity of the product being produced in / from the crucibles. Intrinsically, their reduction / elimination (zero) is understood to be desirable. Accordingly, the case law for result effective variables may be recited regarding the amount of In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Dehkordi discloses the claimed invention except for the optimized amounts of impurities found within the slip slurry and/or mold.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the amounts of impurities found within the slip slurry and/or mold, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the amounts of impurities found within the slip slurry and/or mold for the purpose of reducing or eliminating and detrimental effects the impurities have on the items (silicon ingots) fabricated within / from the crucibles, ((0034]).

Regarding claim 12,
A method for forming a unitized crucible assembly for holding a melt of silicon for forming a silicon ingot by the Czochralski method, the method comprising: 
providing a crucible mold, 

a porous body and 
a channel network disposed within the porous body, 
the channel network comprising: 
a bottom channel; 
an outer sidewall channel that extends from the bottom channel; and 
an inner weir channel that extends from the bottom channel, 
the inner weir channel being disposed interior to the outer sidewall channel;  2328744-5149 191012.1 
introducing a slip slurry into the channel network to fill the bottom channel, outer sidewall channel and inner weir channel with the slip slurry, 
the slip slurry comprising silica and a liquid carrier; 
drawing at least a portion of the liquid carrier into the mold by capillary action to form a green body; 
separating the green body from the crucible mold; and 
sintering the green body to dry and densify the green body to form the unitized crucible assembly.
Dehkordi teaches the following:
(Abstract) teaches a crucible assembly for growing a crystal ingot using a Czochralski process includes an outer crucible and an inner crucible. Highlighting, ([0051]) teaches how crucibles are disposed within one another. Noting, that the case law for making integral may be recited regarding any perceived 
    PNG
    media_image2.png
    370
    408
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    374
    464
    media_image3.png
    Greyscale
discrepancies regarding the unitization of the crucible assembly. Accordingly, In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214 The use of a one piece construction instead of the structure disclosed in the prior art would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral. Dehkordi discloses the claimed invention except for making the crucible a unitary body construction.  It would have been obvious to one of ordinary skill in the art at the time the invention to fabricate the crucible a unitary body construction, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art. One would have been motivated to fabricate the crucible a unitary body construction in order to eliminate the need for certain design consideration, such as a ridge or depression or an additional step of applying silica nanoparticles (adhesive), ([0051]).
([0029]) teaches that the slip and/or slip mixture, e.g., slurry, is poured into a mold. For example, the mold is suitably made of plaster of Paris, e.g., CaSO4:2H2O. The water from the slurry begins to move out by capillary action (or with the help of vacuum drying), and a mass builds along the mold wall. 

    PNG
    media_image1.png
    330
    528
    media_image1.png
    Greyscale
–  g.) While Dehkordi does not teach a mold with the specific shape as claimed. Dehkordi does teach a crucible with that specific shape as claimed and molding techniques. Namely, as depicted in (Fig. 8 & 9), multiple concentric crucibles are utilized to give the structure as depicting in the instant applications (Fig. 1). Highlighting the extreme similarly between (Fig. 8) and instant applications (Fig. 4). Accordingly, the following mapping best represents the inner weir and central weir. Emphasizing, that the central weir channel is found between the outer sidewall channel and the inner weir channel. Highlighting, that the case law for substantially identical process and structure may be recited. It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977). Accordingly, it would have been obvious to one of ordinary skill in the art that the mold would 
([0029]) teaches that the crucible is suitably a slip cast crucible, but may be another type of cast crucible. Noting, that the formed crucible that is being described in this paragraph is not the same thing as a mold for forming a crucible. However, the process of slip casting the crucible is itself understood to comprise ([0029]) casting processes suitable for forming cast crucibles generally include pouring a liquid or semi-liquid compound into a mold.
([0029]) Slip casting includes the use of aqueous slurry of ceramic powder, e.g., silica, known as slip. The ceramic powder may be mixed with dispersing agents, binders, water, and/or other components. The slip and/or slip mixture, e.g., slurry, is poured into a mold. For example, the mold is suitably made of plaster of Paris, e.g., CaSO4:2H2O. The water from the slurry begins to move out by capillary action (or with the help of vacuum drying), and a mass builds along the mold wall.
, k.) & l.) ([0029]) teaches that the slip and/or slip mixture, e.g., slurry, is poured into a mold. For example, the mold is suitably made of plaster of Paris, e.g., CaSO4:2H2O.  The water from the slurry begins to move out by capillary action (or with the help of vacuum drying), and a mass builds along the mold wall. When the desired thickness of the dried mass is reached, the rest of the slurry is poured out of the mold. The green ceramic is then removed from the mold, dried, and fired. The firing process includes sintering, or fusing in the case of silica, at high 
B.) Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dehkordi, in view of Tadashi et al. (JP-2010/280,529, hereinafter Tadashi)Regarding claim 5, 	
Wherein the green body is sintered at a temperature from about 12000C to about 18000C.
Regarding Claim 1, Dehkordi teaches a crucible apparatus that can be utilized in the production of polycrystalline silicon via the standard Czochralski (CZ) method, the apparatus includes a series of concentric crucibles that each have at least a single channel that allows for the creation of a crystal growth zone and no growth zone utilized in the Czochralski silicon crystal production. Dehkordi also noting that the firing process includes sintering, or fusing in the case of silica, at high temperature. The end product is opaque at room temperature but can be transparent depending on the sintering condition and temperature, ([0029]). As such, the temperature utilized for sintering is recognized as a result effect variable. None the less, Dehkordi is silent on the sintering temperature used. In analogous art for a crucible utilized in the production of polycrystalline silicon, Tadashi suggests details regarding the sintering temperature utilized, and in this regard Tadashi teaches the following:
([0016]) teaches that at the time of firing, a mullite phase and a cristobalite phase are formed on the surface of the crucible molded product in which the fine powder is unevenly distributed from a relatively low temperature (around 1200 ° C.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slip casting production method for a crucible apparatus that can be utilized in the production of polycrystalline silicon via the standard Czochralski (CZ) method, the apparatus includes a series of concentric crucibles that each have at least a single channel that allows for the creation of a crystal growth zone and no growth zone utilized in the Czochralski silicon crystal production of Dehkordi. By utilizing a relatively low sintering temperature (around 1200 ° C), as taught by Tadashi. Highlighting, implementation of a relatively low sintering temperature (around 1200 ° C), provides a means for the strength near the silicon melting temperature can be improved, and reducing impurities during silicon ingot production ([0016]).
C.) Claim(s) 3 & 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dehkordi, in view of Tadashi, and as evidenced by F.R.R Mallory (How to Make Plaster of Paris Molds, 2010, hereinafter Mallory)
Regarding claim 3 & 14, 	
Wherein the porous body is made of porous silica.

([0048]) teaches that casting 504 the slip into the mold includes pouring the slip mixture into the mold. The mold is typically made of plaster of Paris. With evidence from Mallory’s (Abstract) teaching that Plaster of Paris is a molding material composed of calcium sulfate hemihydrates, calcium carbonate and crystalline silica. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slip casting production method for a crucible apparatus that can be utilized in the production of polycrystalline silicon via the standard Czochralski (CZ) method, the apparatus includes a series of concentric crucibles that each have at least a single channel that allows for the creation of a crystal growth zone and no growth zone utilized in the Czochralski silicon crystal production of Dehkordi as modified above. By utilizing the knowledge that plaster of Paris is porous and comprises a silica as evidenced by Mallory, due to the fact it would amount to nothing more than a use of a known composition for plaster of Paris, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Mallory.
D.) Claim(s) 4 & 15, are rejected under 35 U.S.C. 103 as being unpatentable over Dehkordi, in view of Tadashi, and in further view of Simpson et al. (US- 2004/0,102,308, hereinafter Simpson)Regarding claim 4 & 15, 	
Wherein a moisture content of the green body is less than about 50 wt. %

([0012] – [0013]) teaches that the moisture content of the wet mixture is within a selected range of about 1.4 to about 1.9 weight % water. The wet mixture then can be pressed using conventional molding equipment to form a free-standing green (unfired) crucible body. As such, the green body is understood to have a moisture content similar to that of the wet mixture i.e. about 1.4 to about 1.9 weight % water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slip casting production method for a crucible apparatus that can be utilized in the production of polycrystalline silicon via the standard Czochralski (CZ) method, the apparatus includes a series of concentric KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).                                                         Allowable Subject MatterClaim 9 & 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Basak et al. (US-2018/0,291,524) – teaches a crucible assembly that includes a crucible 128 having a base 130 and a generally annular sidewall 132 extending around the circumference of the base 130. Together, the base 130 and the sidewall 132 define a cavity 134 of the crucible 128 within which the melt 112 is disposed. The crucible 128 may be constructed of any suitable material that enables the system 100 to function as described herein including, for example, quartz, ([0043])
Chen et al. (US-2017/0,356,099) – teaches the crucible 126, the first weir 134, and the second weir 140 may be formed separately from one another, and assembled to form the crucible assembly 110. In other suitable embodiments, the crucible assembly 110 may have a unitary construction. That is, the crucible 126 and one or both weirs 134, 140 may be integrally formed (e.g., formed from a unitary piece of quartz), ([0026]).
Kimbel et al. (US-2014/0,261,155) – teaches a first aspect is a system for growing a crystal ingot from a melt. The system includes a first crucible, a second crucible, and a weir. The first crucible has a first base and a first sidewall that form a first cavity for containing the melt. The first base has a top surface. The second crucible is located within the first cavity of the first crucible and has a second base and a second sidewall. The second sidewall is sized for placement within the first cavity of the first crucible, ([0004]). 
Swaminathan et al. (US-2018/0,044,815) – teaches a in a crystal growing system using a continuous Czochralski process, one or more silica weirs are located between an outer or first crucible and an inner or second crucible to form a crucible assembly. The second crucible may be supported by the one or more weir(s) that are submerged within the melt. These weir(s) create multiple zones within the crucible assembly to limit the melt within one zone from passing into another zone to specific locations. One example of such a crystal growing system is disclosed in U.S. patent application Ser. No. 13/804,585 (the “'585 Application”) filed Mar. 14, 2013, the entirety of which is hereby incorporated by reference, ([0020]).
Zepeda et al. (US-2018/0,187,329) – teaches a barrier 140 includes quartz pieces or more broadly bodies 142 and gaps 144 defined between bodies 142. In operation, melt 106 may flow through gaps 144. In this embodiment, bodies 142 are randomly arranged within outer zone 134 and gaps 144 form a labyrinth or circuitous path for melt 106 to flow through. Accordingly, barrier 140 may slow the movement of melt 106 through outer zone 134. In other embodiments, bodies 142 may be arranged in any manner that enables crystal pulling system 100 to operate as described, ([0039]). Noting, that this barrier does not seemed to placed at the weir. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
	

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741